                                               
                                        EMPLOYMENT AGREEMENT



            THIS EMPLOYMENT AGREEMENT (the "Agreement"), dated as of June 12,
2003, is by and between Intergraph Corporation, a Delaware corporation (the
"Company"), and R. Halsey Wise (the "Executive").



            WHEREAS, the Company desires that the Executive serve as Chief
Executive Officer and President of the Company and the Executive desires to hold
such positions under the terms and conditions of this Agreement; and



            WHEREAS, the parties desire to enter into this Agreement setting
forth the terms and conditions of the employment relationship of the Executive
with the Company.



            NOW, THEREFORE, intending to be legally bound hereby, the parties
agree as follows:



            1.         Employment.  The Company hereby employs the Executive and
the Executive hereby accepts employment with the Company, upon the terms and
subject to the conditions set forth herein.



            2.         Term.



                         (a)        Subject to termination pursuant to Section
10 hereof, the term of the employment by the Company of the Executive pursuant
to this Agreement (as the same may be extended, the "Term") shall commence on
July 28, 2003 (the "Effective Date"), and terminate on July 31, 2005 (which, for
purposes of this Agreement, shall be considered the second anniversary of the
Effective Date).



                         (b)        Commencing on the second anniversary of the
Effective Date and on each subsequent anniversary thereof, the Term shall
automatically be extended for a period of one (1) additional year following the
expiration of the otherwise applicable Term unless, not later than ninety days
(90) prior to any such anniversary date, either party hereto shall have notified
the other party hereto in writing that such extension shall not take effect.



            3.         Position.  During the Term, the Executive shall serve as
Chief Executive Officer and President of the Company performing duties
commensurate with the position of Chief Executive Officer and such additional
duties as the Board of Directors of the Company (the "Board") shall determine,
which duties shall not be materially inconsistent with the duties to be
performed by executives holding similar offices in similarly-sized software
corporations.  The Executive shall report directly to the Board.  Following the
Effective Date, the Board shall promptly cause a vacancy on the Board and shall
appoint Executive to fill such vacancy.  Executive agrees to serve, without any
additional compensation, as a director on the Board and the board of directors
of any subsidiary of the Company, and/or in one or more chief executive officer
positions with any subsidiary of the Company.  If the Executive's employment is
terminated for any reason, whether such termination is voluntary or involuntary,
the Executive shall resign as a director of the Company (and any of its
subsidiaries), such resignation to be effective no later than the date of
termination of Executive's employment with the Company.



            4.         Duties.  During the Term, the Executive shall devote his
full time and attention during normal business hours to the business and affairs
of the Company (the "Business"); provided, however, that it shall not be a
violation of this Agreement for the Executive to (i) devote reasonable periods
of time to charitable and community activities and, with the approval of the
Company, industry or professional activities, and/or (ii) manage personal
business interests and investments, so long as such activities do not interfere
with the performance of the Executive's responsibilities under this Agreement.



            5.         Salary and Bonus.



                         (a)        For purposes of this Agreement, a "Contract
Year" shall mean a one-year period commencing on the Effective Date or any
anniversary thereof; provided, however, that July 31, 2005 shall be considered
the second anniversary of the Effective Date and that subsequent anniversaries,
if any, shall be determined using July 31 as the applicable date.  During the
initial Contract Year, the Company shall pay Executive a base salary of $525,000
per year.  Commencing on or before the first anniversary of the Effective Date,
the Board (or a committee of the Board) shall review Executive's base salary and
may increase such amount as it may deem advisable (such salary, as the same may
be increased, the "Base Salary").  The Base Salary shall be payable to the
Executive in substantially equal installments in accordance with the Company's
normal payroll practices.  During the second Contract Year, the Company shall
pay executive a Base Salary of not less than $577,500.  Executive's Base Salary
in subsequent years shall not be reduced by the Company.



                         (b)        Executive shall be eligible to receive a
cash signing bonus in the amount of $175,000 payable within ten (10) days
following the Effective Date.



                         (c)        Executive shall receive a minimum cash bonus
of $250,000 with respect to his services during 2003, payable in accordance with
the Company's customary practices and policies. 



                         (d)        Executive shall receive a target cash bonus
opportunity in the amount of up to $577,500 subject to the Board's (or a
committee of the Board's) determination that Executive achieved during the
second Contract Year the applicablemutually agreed upon target performance
objectives to be agreed upon in writing by Executive and the Company on or prior
to December 31, 2003.  The entitlement to such target cash bonus, if any, shall
be determined by the Board (or a committee of the Board) no later than ten (10)
days following the filing of the Company's financial statements for the year
ended December 31, 2004 with the Securities and Exchange Commission.  The target
cash bonus, if any, will be paid to the Executive at the end of the Company's
immediately succeeding payroll cycle following the determination of the Board
(or a committee of the Board).  In the event that this Agreement is extended
beyond the second anniversary of the Effective Date, Executive shall be entitled
to receive an annual target cash bonus opportunity in an amount equal to his
then current Base Salary subject to the Board's (or a committee of the Board's)
determination that the Executive achieved during such subsequent year(s) the
applicable mutually agreed upon performance objectives to be agreed upon by
Executive and the Company; such bonus (or bonuses), if any, shall be paid in
accordance with the procedures and time frames set out above for payment of the
second Contract Year bonus, if any.



            6.         Awards Granted Under Stock Option Plan.  Reference is
made to the Intergraph Corporation 2002 Stock Option Plan, in the form filed
with the Securities and Exchange Commission as of the Effective Date (the "Stock
Option Plan"). 



                         (a)        Promptly following the Effective Date, the
Company shall grant the Executive non-qualified stock options, with a ten (10)
year term, under the Stock Option Plan to purchase 150,000 shares of common
stock of the Company at an exercise price equal to the fair market value on the
date of grant, vesting ratably over four (4) years, twenty-five percent (25%)
per year beginning on the first anniversary of such grant, in substantially the
form as attached hereto as Exhibit 1, which shall not be inconsistent with the
provisions of the Stock Option Plan; provided, however, that the non-qualified
stock options shall become 100% vested upon the occurrence of a Change in
Control (as defined below) of the Company.  Subject to the terms of the Stock
Option Plan and applicable law, including but not limited to the Internal
Revenue Code of 1986, as amended, and the regulations thereunder, to the extent
practicable, such options shall be granted in the form of non-qualified stock
options.  In the event that Executive's employment under this Agreement is
terminated, such options may be exercised, to the extent then vested and not
previously exercised, in accordance with the provisions of the Stock Option
Plan.



                         (b)        Promptly following the Effective Date, the
Company shall grant the Executive an restricted stock award under the Stock
Option Plan in respect of 50,000 shares of common stock of the Company, which
restrictions shall lapse ratably over four (4)years or immediately upon a Change
in Control (as defined below) in substantially the form as attached hereto as
Exhibit 2, which shall not be inconsistent with the provisions of the Stock
Option Plan.



                         (c)        Promptly following the first anniversary of
the Effective Date, the Company shall grant the Executive non-qualified stock
options, with a ten (10) year term, under the Stock Option Plan to purchase
200,000 shares of common stock of the Company at an exercise price equal to the
fair market value on the date of grant, vesting ratably over four (4) years,
twenty-five percent (25%) per year beginning on the first anniversary of such
grant, in substantially the form as attached hereto as Exhibit 1, which shall
not be inconsistent with the provisions of the Stock Option Plan; provided,
however, that the non-qualified stock options shall become 100% vested upon the
occurrence of a Change in Control (as defined below) of the Company.  Subject to
the terms of the Stock Option Plan and applicable law, including but not limited
to the Internal Revenue Code of 1986, as amended, and the regulations
thereunder, to the extent practicable, such options shall be granted in the form
of non-qualified stock options.  In the event that Executive's employment under
this Agreement is terminated, such options may be exercised, to the extent then
vested and not previously exercised, in accordance with the provisions of the
Stock Option Plan.



For the purposes of this Agreement, a "Change in Control" shall mean any of the
following events:



            (i)         An acquisition of any securities of the Company entitled
to vote generally in the election of directors (the "Voting Securities") by any
"Person" (as the term Person is used for purposes of Section 13(d) or 14(d) of
the Securities Exchange Act of 1934, as amended (the "1934 Act")) immediately
after which such Person has "Beneficial Ownership" (within the meaning of Rule
13d-3 promulgated under the 1934 Act) of twenty percent (20%) or more of the
combined voting power of the then outstanding Voting Securities; provided,
however, that in determining whether a Change in Control has occurred, Voting
Securities which are acquired in a "Non-Control Acquisition" (as hereinafter
defined) shall not constitute an acquisition which would cause a Change in
Control.  A "Non-Control Acquisition" shall mean (i) an acquisition by an
employee benefit plan (or a trust forming a part thereof) maintained by (A) the
Company or (B) any corporation or other Person of which a majority of its voting
power or its equity securities or equity interest is owned directly or
indirectly by the Company (a "Subsidiary"), (ii) any acquisition by or directly
from the Company or any Subsidiary, or (iii) an acquisition pursuant to a
Non-Qualifying Transaction (as defined in paragraph (iii) below); or



            (ii)        Executive is terminated by the Company without Cause or
Executive terminates his employment with the Company for Good Reason within 1
year of the date that  individuals who, on the Effective Date, constitute the
Board of Directors of the Company (the "Incumbent Directors") cease for any
reason to constitute at least a majority of such Board, provided that any person
becoming a director after the Effective Date and whose election or nomination
for election was approved by a vote of at least a majority of the Incumbent
Directors then on the Board of Directors shall be an Incumbent Director;
provided, however, that no individual initially elected or nominated as a
director of the Company as a result of an actual or threatened election contest
with respect to the election or removal of directors ("Election Contest") or
other actual or threatened solicitation of proxies or consents by or on behalf
of any "person" (such term for purposes of this definition being as defined in
Section 3(a)(9) of the 1934 Act and as used in Section 13(d)(3) and 14(d)(2) of
the 1934 Act) other than the Board of Directors ("Proxy Contest"), including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest, shall be deemed an Incumbent Director; or



            (iii)       Consummation of a reorganization, merger, consolidation,
statutory share exchange or similar form of corporate transaction involving the
Company or a Subsidiary (a "Reorganization"), or the sale or other disposition
of all or substantially all of the Company's assets (a "Sale") or the
acquisition of assets or stock of another corporation (an "Acquisition"), unless
immediately following such Reorganization, Sale or Acquisition:



                                     (A)       The stockholders of the Company
immediately before such Reorganization, Sale or Acquisition, beneficially own,
directly or indirectly, immediately following such Reorganization, Sale or
Acquisition, at least fifty percent (50%) of the combined voting power of the
outstanding voting securities of the corporation resulting from such
Reorganization, Sale or Acquisition (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company's assets or stock either directly or through
one or more subsidiaries, the "Surviving Corporation") in substantially the same
proportion as their ownership of the Voting Securities immediately before such
Reorganization, Sale or Acquisition;



                                     (B)       The individuals who were members
of the Incumbent Board immediately prior to the execution of the agreement
providing for such Reorganization, Sale or Acquisition constitute at least a
majority of the members of the board of directors of the Surviving Corporation;
and



                                     (C)       No Person (other than the
Company, any Subsidiary, any employee benefit plan (or any trust forming a part
thereof) maintained by the Company, the Surviving Corporation or any Subsidiary,
or any Person who, immediately prior to such Reorganization, Sale or
Acquisition, had Beneficial Ownership of twenty percent (20%) or more of the
then outstanding Voting Securities), has Beneficial Ownership of twenty percent
(20%) or more of the combined voting power of the Surviving Corporation's then
outstanding Voting Securities;



            Any Reorganization, or Sale or Acquisition which satisfies all of
the criteria specified in (A), (B) and (C) of paragraph (iii) above shall be
deemed to be a "Non-Qualifying Transaction."



            (iv)       Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.



            Notwithstanding the foregoing, a "Change in Control" shall not be
deemed to occur solely because any Person (the "Subject Person") acquired
Beneficial Ownership, of more than the permitted amount of the outstanding
Voting Securities of the Company as a result of the acquisition of Voting
Securities by the Company which, by reducing the number of Voting Securities
outstanding, increased the proportional number of shares Beneficially Owned by
the Subject Person, provided that if a "Change in Control" would occur (but for
the operation of this sentence) as a result of the acquisition of Voting
Securities by the Company, and after such share acquisition by the Company, the
Subject Person becomes the Beneficial Owner of any additional Voting Securities
which increases the percentage of the then outstanding Voting Securities
Beneficially Owned by the Subject Person, then a "Change in Control" shall
occur.



            7.         Vacation, Holidays and Sick Leave.  During the Term,
Executive shall be entitled to paid vacation in accordance with the Company's
standard vacation accrual policies for its senior executive officers as may be
in effect from time to time; provided that Executive shall during each Contract
Year be entitled to at least four (4) weeks of such vacation.  During the Term,
Executive shall also be entitled to participate in all applicable Company
employee benefits set forth in the Company's Employee Benefits Plan Summary as
may be in effect from time to time.



            8.         Business Expenses.  The Executive shall be reimbursed for
all reasonable and necessary business expenses incurred by him in connection
with his employment (including, without limitation, expenses for travel and
entertainment incurred in conducting or promoting business for the Company,
which shall include regular travel to and from Jacksonville, Florida until such
time as the Executive permanently relocates to Huntsville, Alabama) upon timely
submission by the Executive of receipts and other documentation in accordance
with the Company's normal expense reimbursement policies.



            9.         Relocation Expenses.  The Company will promptly reimburse
Executive for any expenses incurred in connection with Executive's relocation to
Huntsville/Madison County, Alabama, consistent with Intergraph Policy #603, and
applicable legal or regulatory restrictions, including, but not limited to
statutory allowable moving costs, temporary housing, reasonable storage expenses
and sale commissions relating to the sale of Executive's primary residence.  The
amount of any such reimbursement shall be increased to offset any income taxes
which may be payable by Executive as a result of the Company's reimbursement of
such expenses. 



            10.       Termination of Agreement.  The Executive's employment by
the Company pursuant to this Agreement shall not be terminated prior to the end
of the Term hereof except as set forth in this Section 10.

                        (a)        By Mutual Consent.  The Executive's
employment pursuant to this Agreement may be terminated at any time by the
mutual written agreement of the Company and the Executive.



                        (b)        Death.  The Executive's employment pursuant
to this Agreement shall be terminated upon the death of the Executive, in which
event the Executive's spouse or heirs shall receive, when the same would have
been paid to the Executive (whether or not the Term shall have expired during
such period), all Base Salary and benefits to be paid or provided to the
Executive under this Agreement through the Date of Termination (as defined in
Section 10(h) hereof), and any other unpaid benefits (including death benefits)
to which they are entitled under any plan, policy or program of the Company
applicable to the Executive as of the Date of Termination.  In addition, the
Executive's surviving spouse and dependents shall receive fully-paid up health
insurance benefits commensurate with the Company's standard health insurance
benefits for one (1) year following the Date of Termination.



                        (c)        Disability.  The Executive's employment
pursuant to this Agreement may be terminated by written notice to the Executive
by the Company or to the Company by the Executive (i) in the event that
Executive suffers a physical or mental disability entitling Executive to
long-term disability benefits under the Company's long-term disability plan, if
any, or (ii) in the absence of a Company long-term disability plan, in the event
that Executive is unable, as determined by the Board, to perform the essential
functions of his regular duties and responsibilities, with or without reasonable
accommodation, due to a medically determinable physical or mental illness which
has lasted (or can reasonably be expected to last) for a period of six (6)
consecutive months.  In the event the Executive's employment is terminated
pursuant to this Section 10(c), the Executive shall be entitled to receive, when
the same would have been paid to the Executive (whether or not the Term shall
have expired during such period), all Base Salary and benefits to be paid or
provided to the Executive under this Agreement through the Date of Termination,
and any other unpaid benefits (including disability benefits) to which he is
otherwise entitled under any plan, policy or program of the Company applicable
to the Executive as of the Date of Termination.  In addition, Executive shall
receive fully-paid up health insurance benefits commensurate with the Company's
standard health insurance benefits for one (1) year following the Date of
Termination.



                        (d)        By the Company for Cause.  The Executive's
employment pursuant to this Agreement may be terminated by written notice to the
Executive ("Notice of Termination") upon the occurrence of any of the following
events (each of which shall constitute "Cause" for termination):  (i) the
willful and continued failure by Executive to substantially perform his duties
after demand for substantial performance is delivered by the Company that
specifically identifies the manner in which the Company believes he has not
substantially performed his duties, or (ii) the willful engaging in misconduct
which is materially injurious to the Company, monetarily or otherwise. The
termination of employment of the Executive shall not be deemed to be for Cause
unless the Executive is given notice and an opportunity, together with counsel,
to be heard before the Board, and thereafter Executive is determined by the
Board to be guilty of the conduct described in subparagraph (i) or (ii) above. 
In the event the Executive's employment is terminated pursuant to this Section
10(d), the Executive shall be entitled to receive all Base Salary and benefits
to be paid or provided to the Executive under this Agreement through the Date of
Termination, and any other unpaid benefits to which he is otherwise entitled
under any plan, policy or program of the Company applicable to the Executive as
of the Date of Termination   and no more.



                        (e)        By the Company Without Cause.  The
Executive's employment pursuant to this Agreement may be terminated by the
Company at any time without Cause (which shall specifically exclude a decision
by the Company not to extend this Agreement beyond the second anniversary of the
Effective Date) by delivery of a Notice of Termination to the Executive.  In the
event that the Executive's employment is terminated pursuant to this Section
10(e) during the initial Contract Year, the Executive shall be entitled to
receive (i) on or prior to the Date of Termination, all Base Salary and benefits
to be provided to the Executive under this Agreement through the Date of
Termination, (ii) a lump sum payment of $525,000 payable at the times and in the
manner set forth below, (iii) a pro rata portion of his bonus payable under
Section 5(c) or 5(d), as applicable, paid in accordance with the provisions set
forth in Section 5(c) or 5(d), as applicable, (iv) fully paid-up health
insurance benefits commensurate with the Company's standard health insurance
benefits for one (1) year following the Date of Termination, and (v) any other
unpaid benefits to which the Executive is otherwise entitled under any plan,
policy or program of the Company applicable to the Executive as of the Date of
Termination.   In the event that the Executive's employment is terminated
pursuant to this Section 10(e) after the first anniversary of the Effective
Date, the Executive shall be entitled to receive (A) on or prior to the Date of
Termination, all Base Salary and benefits to be paid or provided to the
Executive under this Agreement through the Date of Termination, (B) a pro rata
portion of his bonus payable under Section 5(d) paid in accordance with the
provisions of Section 5(d), (C) an amount equal to two hundred percent (200%) of
the Executive's Base Salary at the then-current rate of Base Salary payable at
the times and in the manner set forth below, (D) fully paid-up health insurance
benefits commensurate with the Company's standard health insurance benefits for
one (1) year following the Date of Termination, and (E) any other unpaid
benefits to which the Executive is otherwise entitled under any plan, policy or
program of the Company applicable to the Executive as of the Date of
Termination.   The amounts referred to in clauses (ii) and (C) above shall
individually be referred to as the "Severance Amount" (and, for greater
certainty, Executive shall under no circumstances be entitled to both amounts). 
The Severance Amount shall be paid to the Executive in a lump sum no later than
ten (10) days following the Date of Termination.  As a condition to receiving
the Severance Amount, Executive agrees to sign, at the time of termination of
his employment, a release in favor of the Company of all employment-law related
claims.



                        (f)         By the Executive for Good Reason.  The
Executive's employment pursuant to this Agreement may be terminated by the
Executive by written notice of his resignation ("Notice of Resignation")
delivered within twelve (12) months after the occurrence of any of the following
events (each of which shall constitute "Good Reason" for resignation):  (i) a
material reduction in Executive's position, authority, duties or
responsibilities, (ii) a reduction in Executive's Base Salary or bonuses payable
pursuant to Sections 5(b), 5(c) or 5(d), or (iii) a failure by the Company to
require a successor corporation of the Company to honor the terms of this
Agreement; provided, however, that "Good Reason" shall exclude the death or
Disability of the Executive, or a decision by the Company not to extend this
Agreement beyond the second anniversary of the Effective Date.  Notwithstanding
the provisions of clause (i) above, in the event the Executive is elected to
serve as the president, chief executive officer and/or a member of the board of
directors of any entity which acquires control of more than 50% of the Voting
Securities of the Company or, if such entity is a subsidiary of another entity,
the ultimate parent of such subsidiary, and is provided with a written
employment agreement by the entity or, if such entity is a subsidiary of another
entity, the ultimate parent of such subsidiary, on substantially the same terms
as those contained in this Agreement, the appointment to such position shall not
constitute Good Reason for purposes of this Agreement.  In the event that the
Executive resigns for Good Reason pursuant to this Section 10(f) during the
initial Contract Year, the Executive shall be entitled to receive (i) on or
prior to the Date of Termination, all Base Salary and benefits to be provided to
the Executive under this Agreement through the Date of Termination, (ii) the
Severance Amount referred to in Section 10(e)(ii) payable at the times and in
the manner set forth in Section 10(e) above, provided that applicable references
therein to the date of delivery of Notice of Termination shall mean reference to
the date of delivery of Notice of Resignation, (iii) a pro rata portion of his
bonus payable under Section 5(c) or 5(d), as applicable, paid in accordance with
the provisions set forth in Section 5(c) or 5(d), as applicable, (iv) fully
paid-up health insurance benefits commensurate with the Company's standard
health insurance benefits for one (1) year following the Date of Termination and
(v) any other unpaid benefits to which the Executive is otherwise entitled under
any plan, policy or program of the Company applicable to the Executive as of the
Date of Termination.  In the event that the Executive resigns for Good Reason
pursuant to this Section 10(f) after the initial Contract Year, the Executive
shall be entitled to receive (A) on or prior to the Date of Termination, all
Base Salary and benefits to be paid or provided to the Executive under this
Agreement through the Date of Termination, (B) a pro rata portion of his bonus
payable under Section 5(d) paid in accordance with the provisions of Section
5(d), (C) the Severance Amount referred to in Section 10(e)(C) payable at the
times and in the manner set forth in Section 10(e) above, provided that
applicable references therein to the date of delivery of Notice of Termination
shall mean reference to the date of delivery of Notice of Resignation, (D) fully
paid-up health insurance benefits commensurate with the Company's standard
health insurance benefits for one (1) year following the Date of Termination,
and (E) any other unpaid benefits to which the Executive is otherwise entitled
under any plan, policy or program of the Company applicable to the Executive as
of the Date of Termination.  As a condition to receiving the Severance Amount,
Executive agrees to sign, at the time of termination of his employment, a
release in favor of the Company of all employment-law related claims.



                        (g)        By the Executive Without Good Reason.  The
Executive's employment pursuant to this Agreement may be terminated by the
Executive at any time by delivery of a Notice of Resignation to the Company.  In
the event that the Executive's employment is terminated pursuant to this Section
10(g), the Executive shall receive all Base Salary and benefits to be paid or
provided to the Executive under this Agreement through the Date of Termination
any other unpaid benefits to which the Executive is otherwise entitled under any
plan, policy or program of the Company applicable to the Executive as of the
Date of Termination, and no more.



                        (h)        Date of Termination.  The Executive's Date of
Termination shall be (i) if the Executive's employment is terminated pursuant to
Section 10(b), the date of his death, (ii) if the Executive's employment is
terminated pursuant to Section 10(c), the date on which a Notice of Termination
is given, (iii) if the Executive's employment is terminated pursuant to Section
10(d), the date on which a Notice of Termination is given, (iv) if the
Executive's employment is terminated pursuant to Section 10(e), thirty (30) days
after the date the Notice of Termination is given; provided, however, that the
Executive may waive such notice in the event of a termination pursuant to
Section 10(e) in which event, the Executive's Date of Termination shall be five
(5) days after the Notice of Termination, (v) if the Executive's employment is
terminated pursuant to Section 10(f), thirty (30) days after the date the Notice
of Termination is given; provided, however, that the Company may waive such
notice in the event of a termination pursuant to Section 10(f) in which event,
the Executive's Date of Termination shall be five (5) days after the date the
Notice of Resignation is given and (vi) if the Executive's employment is
terminated pursuant to Section 10(g), sixty (60) days after the date the Notice
of Resignation is given or such shorter period as may be determined by the
Company.



                        (i)         Non-Renewal Payment.  In the event that the
Company elects not to extend this Agreement beyond the second anniversary of the
Effective Date, then the Company shall pay Executive, provided Executive has
relocated to Huntsville, Alabama prior to the second anniversary of the
Effective Date, a special termination payment equal to one hundred percent
(100%) of the Executive's Base Salary at the then current rate of Base Salary. 
For purposes of this Section 10(j), a "relocation" to Huntsville, Alabama shall
mean that (i) Executive shall have established a permanent primary residence in
Huntsville/Madison County, Alabama in which Executive and his immediate family
reside on a primary basis, and for which Executive has sought a homestead
exemption for applicable ad valorem taxes, (ii) Executive is subject to Alabama
personal income tax, and (iii) Executive is qualified to register to vote in
general elections in the State of Alabama.  Aside from the payment referred to
in this Section 10(j), if applicable, and applicable Base Salary and bonuses
which may be payable pursuant to Section 5, no other payments shall be made by
the Company to Executive as a result of the Company's election not to extend
this Agreement beyond the second anniversary of the Effective Date.



            11.       Representations.



The Company represents and warrants that this Agreement has been authorized by
all necessary corporate action of the Company and is a valid and binding
agreement of the Company enforceable against both in accordance with its terms.



The Executive represents and warrants that he is not a party to any agreement or
instrument which would prevent him from entering into or performing his duties
in any way under this Agreement.



            12.       Assignment; Binding Agreement.  This Agreement is a
personal contract and the rights and interests of the Executive hereunder may
not be sold, transferred, assigned, pledged, encumbered, or hypothecated by him,
except as otherwise expressly permitted by the provisions of this Agreement. 
This Agreement shall inure to the benefit of and be enforceable by the Executive
and his personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If the Executive should
die while any amount would still be payable to him hereunder had the Executive
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to his devisee, legatee or
other designee or, if there is no such designee, to his estate.



            13.       Confidentiality; Non-Competition; Ownership of Works.



                        (a)        The Executive acknowledges that: (i) the
Business is intensely competitive and that the Executive's employment by the
Company will require that the Executive have access to and knowledge of
confidential information of the Company relating to the Business and other trade
secrets, in each case other than as and to the extent such information is
generally known or publicly available through no violation of this Section 13 by
the Executive, (ii) the use or disclosure of such information other than in
furtherance of the Business may place the Company at a competitive disadvantage
and may do damage, monetary or otherwise, to the Business; and (iii) the
engaging by the Executive in any of the activities prohibited by this Section 13
or by the Company's Proprietary Rights Agreement (which Executive shall execute
and deliver to the Company on or before the Effective Date) may constitute
improper appropriation and/or use of such information.  The Executive expressly
acknowledges the trade secret status of the Company's confidential information
and that the confidential information constitutes a protectable business
interest in the Company.  Accordingly, the Company and the Executive agree as
follows:



                        (b)        For purposes of this Section 13, the Company
shall be construed to include the Company, its subsidiaries and their respective
affiliates.



                        (c)        For a period of one (1) year after the Date
of Termination if Executive receives a payment under Section 10(e)(ii),
10(f)(ii) or 10(i), or for a period of two (2) years after the Date of
Termination if Executive receives a payment under Section 10(e)(C) or 10(f)(C),
the Executive shall not engage in Competition, as defined below, with the
Company or its subsidiaries within any market where the Company is conducting
Competitive Services, as defined below, at the time of termination of
Executive's employment hereunder.  For purposes of this Agreement, "Competition"
by the Executive shall mean the Executive's engaging in significant activities
relating to, or otherwise directly or indirectly being employed by or acting as
a consultant or lender to, or being a director, officer, employee, principal,
agent, stockholder, member, owner or partner of, or permitting his name to be
used in connection with the activities of any entity engaged in significant
activities relating to, Competitive Services, including without limitation the
following the companies:  Autodesk, Inc., ANSYS, Inc., Aspen Technology, Inc.,
ERSI, Inc., Mapinfo Corporation, Parametric Technology Corporation, and Trimble
Navigation, Ltd.; provided that, it shall not be a violation of this
sub-paragraph for the Executive to become the registered or beneficial owner of
less than five percent (5%) of any class of the capital stock of any one or more
competing corporations registered under the Securities Exchange Act of 1934, as
amended, provided that, the Executive does not actively participate in the
business of such corporation until such time as this covenant expires.  For
purposes of this Agreement, the term "Competitive Services" means the
development, marketing, or provision of location--based software, geospatial
mapping software and geographic information systems software to or for public
safety or engineering firms.



                        (d)        For a period of one (1) year after the Date
of Termination if Executive receives a payment under Section 10(e)(ii),
10(f)(ii) or 10(i), or for a period of two (2) years after the Date of
Termination if Executive receives a payment under Section 10(e)(C) or 10(f)(C),
the Executive agrees that he will not, directly or indirectly, for his benefit
or for the benefit of any other person, firm or entity, do any of the following:



                                    (i)         solicit from any customer doing
business with the Company as of the Executive's termination, business of the
same or of a similar nature to the business of the Company with such customer;



                                    (ii)        solicit from any known potential
customer of the Company business of the same or of a similar nature to that
which, to the knowledge of the Executive, has been the subject of a written or
oral bid, offer or proposal by the Company, or of substantial preparation with a
view to making such a bid, proposal or offer, within six (6) months prior to the
Executive's termination; or



                                    (iii)       recruit or solicit the
employment or services of any person who was employed by the Company upon
termination of the Executive's employment and is employed by the Company at the
time of such recruitment or solicitation.



                        (e)        The Executive acknowledges that the services
to be rendered by him to the Company are of a special and unique character,
which gives this Agreement a peculiar value to the Company, the loss of which
may not be reasonably or adequately compensated for by damages in an action at
law, and that a breach or threatened breach by him of any of the provisions
contained in this Section 13 may cause the Company irreparable injury.  The
Executive therefore agrees that the Company may be entitled, in addition to any
other right or remedy, to a temporary, preliminary and permanent injunction,
without the necessity of proving the inadequacy of monetary damages or the
posting of any bond or security, enjoining or restraining the Executive from any
such violation or threatened violations.



                        (f)         If any one or more of the provisions
contained in this Agreement shall be held to be excessively broad as to
duration, activity or subject, such provisions shall be construed by limiting
and reducing them so as to be enforceable to the fullest extent permitted by
law.



            14.       Certain Additional Payments by the Company.



                        (a)        Anything in this Agreement to the contrary
notwithstanding and except as set forth below, in the event it shall be
determined that any payment or distribution by the Company to or for the benefit
of Executive (whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise, but determined without regard to
any additional payments required under this Section 14) (a "Payment") would be
subject to the excise tax imposed by Section 4999 of the Internal Revenue Code
of 1986, as amended (the "Code") or any interest or penalties are incurred by
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
"Excise Tax"), then Executive shall be entitled to receive an additional payment
(a "Gross-Up Payment") in an amount such that after payment by Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
and taking account of any withholding obligation on the part of the Company,
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. 



                        (b)        Subject to the provisions of Section 14(c),
all determinations required to be made under this Section 14, including whether
and when a Gross-Up Payment is required and the amount of such Gross-Up Payment
and the assumptions to be used in arriving at such determination, shall be made
by the Company's regular certified public accounting firm (the "Accounting
Firm") which shall provide detailed supporting calculations both to the Company
and Executive within 15 business days of the receipt of notice from Executive
that there has been a Payment, or such earlier time as is requested by the
Company.  In the event that the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting the change in control,
Executive shall appoint another nationally recognized accounting firm to make
the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder).  All fees and expenses of the
Accounting Firm shall be borne solely by the Company.   Any Gross-Up Payment, as
determined pursuant to this Section 14, shall be paid by the Company to
Executive, net of any of the Company's federal or state withholding obligations
with respect to such Payment, within five days of the receipt of the Accounting
Firm's determination.  Any determination by the Accounting Firm shall be binding
upon the Company and Executive.  As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments which
will not have been made by the Company should have been made ("Underpayment"),
consistent with the calculations required to be made hereunder.  In the event
that the Company exhausts its remedies pursuant to Section 14(c) and Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of
Executive.



                        (c)        Executive shall notify the Company in writing
of any claim by the Internal Revenue Service that, if successful, would require
the payment by the Company of a Gross-Up Payment (or an additional Gross-Up
Payment).  Such notification shall be given as soon as practicable but no later
than ten business days after Executive is informed in writing of such claim and
shall apprise the Company of the nature of such claim and the date on which such
claim is requested to be paid.  Executive shall not pay such claim prior to the
expiration of the 30-day period following the date on which it gives such notice
to the Company (or such shorter period ending on the date that any payment of
taxes with respect to such claim is due).  If the Company notifies Executive in
writing prior to the expiration of such period that it desires to contest such
claim, Executive shall:



                                    (i)  give the Company any information
reasonably requested by the Company relating to such claim,



                                    (ii)  take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company,



                                    (iii)  cooperate with the Company in good
faith in order effectively to contest such claim, and



                                    (iv)  permit the Company to participate in
any proceedings relating to such claim;



provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.  Without limitation of the foregoing provisions
of this Section 14(c), the Company shall control all proceedings taken in
connection with such contest (to the extent applicable to the Excise Tax and the
Gross-Up Payment) and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Executive, on an interest-free basis and shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount. 
Furthermore, the Company's control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.



                        (d)        If, after the receipt by Executive of an
amount advanced by the Company pursuant to Section 14(c), Executive becomes
entitled to receive any refund with respect to such claim, Executive shall
(subject to the Company's complying with the requirements of Section 14(c))
promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto).  If, after
the receipt by Executive of an amount advanced by the Company pursuant to
Section 14(c), a determination is made that Executive shall not be entitled to
any refund with respect to such claim and the Company does not notify Executive
in writing of its intent to contest such denial of refund prior to the
expiration of 30 days after such determination, then such advance shall be
forgiven and shall not be required to be repaid and the amount of such advance
shall offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.



            15.       Entire Agreement.  This Agreement contains all the
understandings between the parties hereto pertaining to the matters referred to
herein, and supersedes any other undertakings and agreements, whether oral or in
writing, previously entered into by them with respect thereto.  The Executive
represents that, in executing this Agreement, he does not rely and has not
relied upon any representation or statement not set forth herein made by the
Company with regard to the subject matter or effect of this Agreement or
otherwise and that Executive has been represented by counsel selected by
Executive.



            16.       Amendment or Modification Waiver.  No provision of this
Agreement may be amended or waived, unless such amendment or waiver is agreed to
in writing, signed by the Executive and by a duly authorized officer of the
Company.  No waiver by any party hereto of any breach by another party hereto of
any condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of a similar or dissimilar condition or provision at
the same time, any prior time or any subsequent time.



            17.       Notices.  Any notice to be given hereunder shall be in
writing and shall be deemed given when delivered personally, sent by courier or
facsimile or registered or certified mail, postage prepaid, return receipt
requested, addressed to the party concerned at the address indicated below or to
such other address as such party may subsequently give notice hereunder in
writing:



            To the Executive at:                                       With
copies to:



            R. Halsey Wise                                                 Laura
Thatcher

            328 Ponte Vedra Boulevard                             Alston & Bird

            Ponte Vedra Beach, FL. 32082                        One Atlantic
Center

                                                                                   
1201 West Peachtree Street

                                                                                   
Atlanta, Georgia, 30309-3424

 





            To the Company at:                                        With
copies to:



            Intergraph Corporation                                     Sidney
McDonald

            Mail Stop IW2008                                           215
Timberlake Drive

            Huntsville, Alabama 35894-0001                      Union Grove, Al.
35175

            Attention:  General Counsel                              

            Facsimile:  (256) 730-2247                             

 



            Any notice delivered personally or by courier under this Section 16
shall be deemed given on the date delivered and any notice sent by facsimile or
registered or certified mail, postage prepaid, return receipt requested, shall
be deemed given on the date transmitted by facsimile or mailed.



            18.       Severability.  If any provision of this Agreement or the
application of any such provision to any party or circumstances shall be
determined by any court of competent jurisdiction to be invalid and
unenforceable to any extent, the remainder of this Agreement or the application
of such provision to such person or circumstances other than those to which it
is so determined to be invalid and unenforceable, shall not be affected thereby,
and each provision hereof shall be validated and shall be enforced to the
fullest extent permitted by law.



            19.       Survivorship.  The respective rights and obligations of
the parties hereunder shall survive any termination of this Agreement to the
extent necessary to the intended preservation of such rights and obligations.



            20.       Governing Law; Venue.  This Agreement will be governed by
and construed in accordance with the laws of the State of Alabama, without
regard to the principles of conflicts of law thereof.



            21.       Headings.  All descriptive headings of sections and
paragraphs in this Agreement are intended solely for convenience, and no
provision of this Agreement is to be construed by reference to the heading of
any section or paragraph.



            22.       Withholding.  All payments to the Executive under this
Agreement shall be reduced by all applicable withholding required by federal,
state or local law.



            23.       Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.



[remainder of page intentionally left blank -- signature page follows]


                        IN WITNESS WHEREOF, the parties hereto have executed
this Employment Agreement effective as of date set forth above.






                                                                       
INTERGRAPH CORPORATION



                                                                        By: /s/
David Vance Lucas                               



                                                                        Name:
David Vance Lucas                              



                                                                        Title:
Vice President, General Counsel              






                                                                       
EXECUTIVE



                                                                        /s/ R.
Halsey Wise                                           

                                                                        R.
Halsey Wise

 

 

Exhibit 1



Intergraph Corporation

Non-Statutory Stock Option

Grant To



R. Halsey Wise



Notice Of Grant Of Stock Option

July 28, 2003



            At the direction of the Compensation Committee of the Board of
Directors of Intergraph Corporation (the "Committee"), you are hereby notified
that the Committee has granted to you an option, pursuant to the Amended and
Restated 2002 Stock Option Plan (the "Plan"). The stock option granted to you is
a Non-Statutory Option.



Shares and Amount

            The option granted to you is to purchase _________ shares of the
$.10 par value common stock of Intergraph Corporation at the price of $________
per share. The date of grant of this option is the date of this Notice, which is
set forth at the end of this document.  It is the determination of the Committee
that on this date the fair market value of Intergraph Corporation's $.10 par
value common stock was $________ per share.



Conditions Affecting Option

            Additional information concerning your stock option is set forth in
the enclosed Summary of the Intergraph Corporation Amended and Restated 2002
Stock Option Plan. You will observe that the Plan does not require that you
exercise this option as to any particular number of shares at one time, but this
option must be exercised, if at all and to the extent exercised, by no later
than ten (10) years (or five (5) years if you own more than ten percent (10%) of
the voting power of all classes of stock of the Company) from the date of this
Notice.

            Your stock option is in all respects limited and conditioned by the
provisions of the Plan and the following:



           a.         Your option may be exercised only by you during your
lifetime, or your guardian or legal representative if one has been appointed, to
the extent it has become exercisable or "vested."  Subject to the right of
accretion provided for in paragraph f. below, your option is scheduled to become
exercisable in four (4) installments as follows:  25% after 12 months, 25% after
24 months, 25% after 36 months, and 25% after 48 months. The option
automatically expires after ten (10) years from the date of this Notice.



           b.         If you die while employed, your option may be exercised by
your estate or the person to whom such option passes by reason of your death at
any time within one (1) year after your death or ten (10) years after the date
of this Notice, whichever date first arrives.



           c.         If your employment with the Company is terminated by
reason other than your death, you, or your representative or guardian, may
exercise your option at any time within three (3) months after your Disability
or Retirement, or ten (10) years after the date of this Notice, whichever date
occurs first.



           d.         Your option is nontransferable, otherwise than as may be
occasioned by your death, and then only to your estate or according to the terms
of your will or the provision of applicable laws of descent and distribution.



           e.         In the event that the right to exercise the vested shares
of your option is passed to your estate, or to a person to whom such right
devolves by reason of your death, then the vested shares of your option shall be
nontransferable in the hands of your executor or administrator or of such
person, except that the vested shares of your option may be distributed by your
executor or administrator to the distributees of your estate as a part of your
estate.



           f.          Notwithstanding anything to the contrary, after the
initial twelve (12) month period, each outstanding option covered by this Notice
shall vest and become exercisable upon your death, Disability or Retirement. For
purposes of this Agreement, "Disability" means that you are unable to perform
the essential duties of your occupation with the Company. For purposes of this
Agreement, "Retirement" means your voluntary termination of employment with the
Company after attaining 65 years of age or your voluntary termination of
employment with the Company after ten (10) years of service with the Company and
after attaining 55 years of age.



Exercise of Option

            At the time or times when you wish to exercise the vested portion of
this option, in whole or in part, please refer to the provisions of the Plan
dealing with methods and formalities of exercise of your option. Forms and
information may be obtained from the Human Resources Department of the
Corporation.  Please contact:



                        Intergraph Corporation

                        Human Resources Department

                        Mail Stop IW2000

                        Huntsville, AL 35894-0001

                        Telephone: 256-730-6019

                        Facsimile: 256-730-7252



Tax Information

            The shares purchased under the Non-Statutory provisions of the Plan
are subject to tax treatment under Section 83 of the United States Internal
Revenue Code of 1986, as amended. Generally, these rules may be summarized as
follows:



           1.         There will be no tax consequence to you when the
Non-Statutory Stock Option is granted.



           2.         You will be taxed when the Non-Statutory Stock Option is
exercised on the difference between the exercised price per share and the fair
market value per share as of the date of exercise. This income will be subject
to tax at ordinary income tax rates and the Corporation will withhold an amount
for income and payroll taxes based upon this difference.



           3.         You will be taxed when the stock is sold on the difference
between a) the cost of the stock, increased by the taxable income realized upon
exercise of the option and b) the sale price realized upon sale of the stock. If
the stock is sold after having been held more than one year after exercise of
the option, the amount realized will be subject to long-term capital gain or
loss treatment. The maximum federal income tax rate at which such gains will be
taxed is 20%.  Short-term capital gains, however, are taxed at the same rates as
ordinary income.



            This is merely a summary of some of the tax consequences of the
grant, exercise and disposition of the Non-Statutory Stock Option. You should
consult with your tax adviser regarding the option granted to you for more
specific information. Your income tax liability is your responsibility. Your tax
consequences may be subject to change if new tax laws are enacted after the date
of this option. In order to provide the Company with the opportunity to claim
the benefit of any income tax deductions which may be available to it upon the
exercise of an option or upon a disqualifying disposition, and in order to
comply with all applicable federal or state tax laws or regulations, the Company
may take such action, including withholding additional amounts from your regular
wages or salary, as it deems appropriate to insure that, if necessary, all
applicable federal, state or other taxes are withheld or collected from you.



            The date of this Notice is July 28, 2003.







                                                                       
Intergraph Corporation







                                                                       
By:                                                                  

                                                                             
David Vance Lucas









            I hereby acknowledge receipt of this option and state that I have
read the option and the attached Summary.







                                                                       
                                                                       

                                                                        R.
Halsey Wise




Exhibit 2



Intergraph Corporation

Restricted Share Award Agreement





            THIS RESTRICTED SHARE AWARD AGREEMENT (this "Agreement") is made and
entered into as of the 28th day of July, 2003 (the "Grant Date"), between
Intergraph Corporation, a Delaware corporation (the "Company" and, together with
its subsidiaries, "Intergraph"), and R. Halsey Wise (the "Grantee"). 
Capitalized terms not otherwise defined herein shall have the meaning ascribed
to such terms in the Intergraph Corporation Amended and Restated 2002 Stock
Option Plan (the "Plan").



            WHEREAS, the Company has adopted the Plan, which permits the
issuance of restricted shares of the Company's common stock, par value $0.10 per
share (the "Common Stock"); and



            WHEREAS, pursuant to the Plan, the Committee responsible for
administering the Plan has granted an award of restricted shares to the Grantee
as provided herein;



            NOW, THEREFORE, in consideration of the mutual covenants hereinafter
set forth and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, agree as follows:



           1.         Grant of Restricted Shares.



                      (a)       The Company hereby grants to the Grantee an
award (the "Award") of 50,000 shares of Common Stock (the "Shares" or the
"Restricted Shares") on the terms and conditions set forth in this Agreement and
as otherwise provided in the Plan.



                      (b)       The Grantee's rights with respect to the Award
shall remain forfeitable at all times prior to the dates on which the
restrictions shall lapse in accordance with Sections 2 and 3 hereof.



           2.         Terms and Rights as a Stockholder.



                      (a)       Except as provided herein and subject to such
other exceptions as may be determined by the Committee in its discretion, the
"Restricted Period" for 25% of the Restricted Shares granted herein shall expire
on the first anniversary of the date hereof, the "Restricted Period" for an
additional 25% of the Restricted Shares granted herein shall expire on the
second anniversary of the date hereof, the "Restricted Period" for an additional
25% of the Restricted Shares granted herein shall expire on the third
anniversary of the date hereof, and the "Restricted Period" for the final 25% of
the Restricted Shares granted herein shall expire on the fourth anniversary of
the date hereof (as such numbers may be adjusted in accordance with Section 7
hereof).  Notwithstanding the above, the "Restricted Period" for all remaining
unvested Restricted Shares granted herein shall expire upon the occurrence of a
Change in Control (as defined in Grantee's Employment Agreement) of the Company.



                      (b)       The Grantee shall have all rights of a
stockholder with respect to the Restricted Shares, including the right to
receive dividends and the right to vote such Shares, subject to the following
restrictions:



                                 (i)         the Grantee shall not be entitled
to delivery of the stock certificate for any Shares until the expiration of the
Restricted Period as to
                                             such Shares;



                                 (ii)        none of the Restricted Shares may
be sold, assigned, transferred, pledged, hypothecated or otherwise encumbered or
disposed of
                                             during the Restricted Period as to
such Shares; and



                                 (iii)       except as otherwise determined by
the Committee at or after the grant of the Award hereunder, any Restricted
Shares as to which the
                                             applicable "Restricted Period" has
not expired shall be forfeited, and all rights of the Grantee to such Shares
shall terminate, without
                                             further obligation on the part of
the Company, unless the Grantee remains in the continuous employment of the
Company for the entire
                                             Restricted Period.



                      Any Shares, any other securities of the Company and any
other property (except for cash dividends) distributed with respect to the
Restricted Shares shall be subject to the same restrictions, terms and
conditions as such Restricted Shares.



           3.         Termination of Restrictions.  At the end of the Restricted
Period as to any portion of the Restricted Shares (or at such earlier time as
may be determined by the Committee) or in the event of a Change in Control (as
defined in Grantee's Employment Agreement) of the Company as to all of the
Restricted Shares, all restrictions set forth in this Agreement or in the Plan
relating to such portion or all, as applicable, of the Restricted Shares shall
lapse as to such portion or all, as applicable, of the Restricted Shares, and a
stock certificate for the appropriate number of Shares, free of the restrictions
and restrictive stock legend, shall be delivered to the Grantee pursuant to the
terms of this Agreement.



           4.         Delivery of Shares.



                      (a)       As of the date hereof, certificates representing
the Restricted Shares shall be registered in the name of the Grantee and held by
the Company or transferred to a custodian appointed by the Company for the
account of the Grantee subject to the terms and conditions of the Plan and shall
remain in the custody of the Company or such custodian until their delivery to
the Grantee as set forth in Section 4(b) hereof or their reversion to the
Company as set forth in Section 2(b) hereof.



                      (b)       Certificates representing Restricted Shares in
respect of which the applicable Restricted Period has lapsed pursuant to this
Agreement shall be delivered to the Grantee as soon as practicable following the
date on which the restrictions on such Restricted Shares lapse.



                      (c)        Each certificate representing Restricted Shares
shall bear a legend in substantially the following form:



THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS (INCLUDING FORFEITURE AND RESTRICTIONS AGAINST TRANSFER)
CONTAINED IN THE INTERGRAPH CORPORATION AMENDED AND RESTATED 2002 STOCK OPTION
PLAN (THE "PLAN") AND THE RESTRICTED SHARE AWARD AGREEMENT (THE "AGREEMENT")
BETWEEN THE OWNER OF THE RESTRICTED SHARES REPRESENTED HEREBY AND INTERGRAPH
CORPORATION (THE "COMPANY"). THE RELEASE OF SUCH SHARES FROM SUCH TERMS AND
CONDITIONS SHALL BE MADE ONLY IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN AND
THE AGREEMENT, COPIES OF WHICH ARE ON FILE AT THE COMPANY.



           5.         Effect of Lapse of Restrictions.  To the extent that the
Restricted Period applicable to any Restricted Shares shall have lapsed, the
Grantee may receive, hold, sell or otherwise dispose of such Shares free and
clear of the restrictions imposed under the Plan and this Agreement.



           6.         No Right to Continued Employment.  This Agreement shall
not be construed as giving Grantee the right to be retained in the employ of
Intergraph, and Intergraph may at any time dismiss Grantee from employment, free
from any liability or any claim under the Plan but subject to the terms of the
Grantee's Employment Agreement.



           7.         Adjustments.  The Committee may make adjustments in the
terms and conditions of, and the criteria included in, this Award in recognition
of unusual or nonrecurring events (including, without limitation, the events
described in Section 6(g) of the Plan) affecting Intergraph, or the financial
statements of Intergraph, or of changes in applicable laws, regulations, or
accounting principles, whenever the Committee determines that such adjustments
are appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.



           8.         Amendment to Award.  Subject to the restrictions contained
in Sections 4 and 5 of the Plan, the Committee may waive any conditions or
rights under, amend any terms of, or alter, suspend, discontinue, cancel or
terminate, the Award, prospectively or retroactively; provided that any such
waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would adversely affect the rights of the Grantee or any holder
or beneficiary of the Award shall not to that extent be effective without the
consent of the Grantee, holder or beneficiary affected.



           9.         Withholding of Taxes.  If the Grantee makes an election
under Section 83(b) of the Code with respect to the Award, the Award made
pursuant to this Agreement shall be conditioned upon the prompt payment to the
Company of any applicable withholding obligations or withholding taxes by the
Grantee ("Withholding Taxes").  Failure by the Grantee to pay such Withholding
Taxes will render this Agreement and the Award granted hereunder null and void
ab initio and the Restricted Shares granted hereunder will be immediately
cancelled.  If the Grantee does not make an election under Section 83(b) of the
Code with respect to the Award, upon the lapse of the Restricted Period with
respect to any portion of Restricted Shares (or property distributed with
respect thereto), the Company shall satisfy the required Withholding Taxes as
set forth by Internal Revenue Service guidelines for the employer's minimum
statutory withholding with respect to Grantee and issue vested shares to the
Grantee without Restriction.



           10.       Plan Governs.  The Grantee hereby acknowledges receipt of a
copy of the Plan and agrees to be bound by all the terms and provisions
thereof.  The terms of this Agreement are governed by the terms of the Plan, and
in the case of any inconsistency between the terms of this Agreement and the
terms of the Plan, the terms of the Plan shall govern.



           11.       Severability.  If any provision of this Agreement is, or
becomes, or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any Person or the Award, or would disqualify the Plan or
Award under any laws deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, Person or Award, and the remainder of the Plan
and Award shall remain in full force and effect.



           12.       Notices.  All notices required to be given under this Grant
shall be deemed to be received if delivered or mailed as provided for herein, to
the parties at the following addresses, or to such other address as either party
may provide in writing from time to time.



            To the Company:                   Intergraph Corporation

                                                         One Madison Industrial
Park IW2000

                                                         Huntsville, Alabama
35894-0001

                                                         Attn:  General Counsel

           To the Grantee:                      The address then maintained with
respect to the Grantee in the Company's records.



           13.       Governing Law.  The validity, construction and effect of
this Agreement shall be determined in accordance with the laws of the State of
Delaware without giving effect to conflicts of laws principles.



           14.       Successors in Interest.  This Agreement shall inure to the
benefit of and be binding upon any successor to the Company.   This Agreement
shall inure to the benefit of the Grantee's legal representatives.  All
obligations imposed upon the Grantee and all rights granted to the Company under
this Agreement shall be binding upon the Grantee's heirs, executors,
administrators and successors.



           15.       Resolution of Disputes.  Any dispute or disagreement which
may arise under, or as a result of, or in any way related to, the
interpretation, construction or application of this Agreement shall be
determined by the Committee.  Any determination made hereunder shall be final,
binding and conclusive on the Grantee and the Company for all purposes.





(Remainder of Page Intentionally Left Blank.)


            IN WITNESS WHEREOF, the parties have caused this Restricted Share
Award Agreement to be duly executed effective as of the day and year first above
written.





                                                                       
INTERGRAPH CORPORATION



                                                                        By:
_____________________________





                                                                        Grantee:



                                                                       
________________________________

                                                                        Please
Print



                                                                       Grantee:



                                                                       
________________________________

                                                                       
Signature

 

 

 

 

 

March 1, 2004

Intergraph Corporation
One Madison Industrial Park
Mail Stop:  IW2008
Huntsville, Alabama 35894-0001

Attention:  Compensation Committee

            Re:       Restricted Stock Award

To the Members of the Compensation Committee:

            As you are aware, my Employment Agreement provides for the Company
to grant me options to purchase 200,000 shares of the Company’s common stock on
or about July 28, 2004.  This letter confirms that the award of 85,000 shares of
restricted stock pursuant to the 2002 Stock Option Plan and the form of
agreement approved by the Committee will be in lieu of such option grants under
my Employment Agreement.

                                                                                   
Sincerely,

                                                                                   
/s/ R. Halsey Wise

                                                                                   
R. Halsey Wise

Approved

By: /s/ David Vance Lucas
David Vance Lucas
Vice President